Casey, J. (dissenting).
In our view, defendants Joseph Reedy and Janet Reedy (hereinafter collectively referred to as defendants) were not aggrieved by Supreme Court’s failure to submit the express contract theory to the jury. A plaintiff cannot seek recovery under a theory of quantum meruit "where the suing party has fully performed on a valid written agreement, the existence of which is undisputed, and the scope of which clearly covers the dispute between the parties” (Clark-Fitzpatrick, Inc. v Long Is. R. R. Co., 70 NY2d 382, 389 [emphasis supplied]). Where there is a bona fide dispute as to the existence of a contract which covers the dispute in issue, however, a plaintiff is not required to elect his or her remedies, but may proceed on both theories and recover in quantum meruit if he or she fails to establish the right to recover under the disputed contract (Sternberg, Inc. v Walber 36th St. Assocs., 187 AD2d 225, 227-228). Accordingly, the mere fact that plaintiffs submitted sufficient evidence to permit the disputed contract theory in this case to go to the jury did not preclude the submission of quantum meruit as an alternative theory of recovery (see, Heydt Contr. Corp. v Tishman Constr. Corp., 163 AD2d 196, 197).
Defendants could be aggrieved by Supreme Court’s failure to *835submit plaintiffs’ contract theory to the jury only if there is some reasonable view of the evidence by which, upon submission of the contract theory, the jury could rationally have found either no liability or liability in a lesser amount than was actually awarded. The record contains no support for either finding. The only evidence in the record that the parties reached a meeting of the minds as to price for the extras is the testimony of plaintiff Robert Harder. According to Harder’s testimony, the agreed-upon price was not less than what the jury actually awarded. Thus, if the jury had found in favor of plaintiffs on their contract theory, the verdict would not have been less than the reasonable value awarded.
Of course, the jury could have rejected Harder’s testimony that there was an agreement as to price. In that case, however, plaintiffs would have failed to establish the right to recover under the contract theory. That would not have resulted in a finding of no liability, however, for the jury would then have properly considered the quantum meruit theory which was the basis for the award actually made. In these circumstances, it is clear that defendants were not aggrieved by Supreme Court’s failure to submit the express contract theory to the jury and, in any event, the error was harmless because there is no view of the evidence under which defendants could have prevailed if the contract theory had been submitted (see, Marine Midland Bank v Russo Produce Co., 50 NY2d 31, 43; Brosnan v Poco Cafe, 197 AD2d 656, lv denied 83 NY2d 754).